DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Final Office Action is in reply to the communication filed on 29 October 2021.
Claims 1-25 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, (“2019 PEG”), 
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Representative claim 1 recites, provisioning, each of a plurality of academic subjects into a plurality of topics; provisioning, each of a plurality of career options as comprising a plurality of topics; determining, for a student, a grade associated with each topic for each subject; and calculating, a degree of match for each career option for the student, the degree of match based on each topic which comprises the career option weighted according to the grade associated therewith; obtaining career-stage feedback from the first student as a reward signal in a reinforcement learning approach; and repeating the determining and calculating steps for a second student, with the degree of match updated based on the reinforcement learning approach  
The claim as drafted recites as a whole a method of organizing human activity because the claim recites a method that matches career options for a student based on the grades of the student, receives feedback from the student and uses the feedback to match career options for another student. This is a method of managing personal behavior. The mere nominal recitation of a generic academic computerized classification module, computerized career classification module, computerized grading module, computerized prediction module and computerized reinforcement learning approach does not take the claim out of the methods of organizing human activity grouping. Thus, the claim recites an abstract idea.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of matching career options to a student’s grades in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing career matching process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The storing step is recited at a high level of generality (i.e. as a general means of storing the calculated degree of match) and amounts to mere data storage, which is a form of insignificant extra-solution activity and does not add a meaningful limitation to the process of calculating a degree of match. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concept of matching career options to a student’s grades, receiving feedback from the student and matching career options for a second student based on the feedback in a computer environment. Considered as an ordered combination, the modules of claim 1 add nothing that is not already present when the steps are considered separately. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. For the storing step that was considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The court decision in Versata Dev. Group, Inc. v. SAP Am., Inc. indicated that storing and retrieving information in memory is mere, a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. 
 Moreover, claims to the system and computer program product are held ineligible for the same reason as above, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.
Dependent claims 2-9, 11-18 and 20-25 do not add “significantly more” to the abstract idea. Claims 2-9 and 11-18 merely recite more complexities descriptive of the abstract idea in further limitations of providing at recommended career option, and calculating and revising the degree match for each career option based on user input and preferences and the specific subjects and topics. Accordingly, the dependent claims recite an abstract idea. The additional elements of the dependent claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 framework at least similar rationale as discussed above regarding claims 1, 10 and 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 10-11, 13-14, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al (IS 2015/0120593 A1) in view of ABTS (US 2015/0242979 A1) in view of Breiter (US 2012/0296701 A1).
Claims 1, 10 and 19: Madhavan discloses a computer system for providing career options, the computer system comprising: a computer processor; and a computer readable storage medium having stored thereon program instructions executable by the computer processor to direct the operation of the processor, a computer program product for providing career options, the computer program product comprising: a computer-readable medium having stored thereon, a computer-implemented method for providing career options, the method comprising (see Fig. 1, P[0136]: computer selectively activated or reconfigured by a computer program stored on a computer readable medium that can be accessed by the computer and run by a computer processor. Such a computer program may be stored in a computer readable storage medium. P[0089]: When a correlation between a student's learning units and a job posting's learning units is successful, the recommendation system may rank and sort the listed jobs to the registered user):
provisioning, by a computerized career classification module, each of a plurality of career options as comprising a plurality of topics (see P[0097]: In step 1005, learning units are extracted from the education-specific properties of the job. For example, if a job requires applicants to have a particular degree, the degree is translated into a set of courses that make up the degree, and accordingly, the learning units that make up those courses. If a job requires applicants to have had coursework in a particular subject, this can be translated into learning units as well).
calculating, by a computerized prediction module, a degree of match for each career option for the first student, the degree of match based on each topic which comprises the career option weighted according to the grade associated therewith (see P[0089]: When a correlation between a student's learning units and a job posting's learning units is successful, the recommendation system may rank and sort the listed jobs to the registered user. P[0093]: In some cases, a probability factor based on the user's profile information is computed and applied to each of the matching jobs. The probability factor is one mechanism for estimating the likelihood that the user will be a successful applicant for the job. For example, the probability factor may boost the estimated likelihood of success for applicants with high grade point averages).
 storing the degree of match calculated by the computerized prediction module in a computerized recommendation database (see P[0089]: When a correlation between a student's learning units and a job posting's learning units is successful, the recommendation system may rank and sort the listed jobs to the registered user. P[0093]: In some cases, a probability factor based on the user's profile information is computed and applied to each of the matching jobs. The probability factor is one mechanism for estimating the likelihood that the user will be a successful applicant for the job. For example, the probability factor may boost the estimated likelihood of success for applicants with high grade point averages).
obtaining career-stage feedback from the first student (see P[0105]: In step 1210, the resume's properties are updated according to the delta. Then, in step 1211, learning units can be extracted from the updated properties. Thus, students and the system as a whole benefits from on-going feedback from professionals who indirectly provide increasingly accurate recommended learning units based on their experiences in the working world as reflected in their updated resume)
Madhavan discloses the platform matches the degrees to the set of required courses and corresponding learning units from the online education platform database. For instance, a Bachelor’s of Science from a specific university is defined as the aggregation of multiple courses that the online education platform already processed and deconstructed into learning units (P[0104]). The profile data may include personal data such as name, address, social connections, etc., as well as resume data, courses taken, learning units earned, grades assessments (P[0090]).
Madhavan does not explicitly disclose provisioning, by a computerized academic classification module, each of a plurality of academic subjects into a plurality of topics; determining, by a computerized grading module, for a first student, a grade associated with each topic for each subject but ABTS teaches:
provisioning, by a computerized academic classification module, each of a plurality of academic subjects into a plurality of topics (see P[0028]: In one embodiment, memory 14 stores software modules that provide functionality when executed by processor 22. The modules include an operating system 15 that provides operating system functionality for system 10. The modules further include a quality management system ("QMS"). P[0011]: A course classification module classifies a course based on learning environment and subject criteria. A course segment classification module classifies segments of a course based on targeted skills and assessment criteria. A coding module assigns a code for each course segment and assigns a code for the course. P[0037]: Classification of PSLEDs can be developed or understood by referring to FIG. 1 as well. For example, for PSLED 1 in row 205, classification can include that it relates to 21st century KSAs 1 and 2 from row 210, and Math 1, Math 2, and Science N, from row 215. In addition, classification can also consider particular topics within courses. See also P[0055]. P[0126]: Referring again to FIG. 4, at 410, classification of a PSLED, cluster of PSLEDs, or a course is done using the module 346 of FIG. 3. Smaller, more discrete units of study can by classified at the ‘atomic level.’ Returning to FIG. 4, at 420, a code, such as an ACIT code, is assigned to the subject learning element (PSLED, cluster of PSLEDs, or course, etc.). The assigned code can be a single code representing an entire course or can be a stacked code, representing each coded concept in a course or training program); determining, by a computerized grading module, for a first student, a grade associated with each topic for each subject (see P[0033]: For example, a student can be assessed to have the knowledge, prior training experience, and critical thinking skills associated with a desired KSA. The assessment can come through other PSLED based processes in the QMS, such as a class that was previously completed, through another QMS operated by another entity, or through some other external source or experience. The student can receive a code for having completed a PSLED or clusters of PSLEDs relating to the particular KSA. The code can also include information regarding the level of proficiency or breadth in the PSLED. The student can take that code and others and use it as a form of currency. P[0126]: At 430, a student is evaluated, for example at the end of a PSLED presentation or course. At 440, a code, such as an AACC code, is assigned to the student based on the evaluation. If the student passed the requirements for the PSLED or course, an ACIT code is also assigned to the student. One of skill in the art will understand that “course” includes any learning unit including a single topic, lesson, or unit of a course).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madhavan’s online education platform processing and deconstruction of learning units and grade assessments to include provisioning each of a plurality of academic subjects into a plurality of topics and determining a grade associated with each topic for each subject as taught by ABTS because it would help in creating custom career plans (ABTS, P[0031]).
Madhavan discloses at [0093]: The probability factor may be informed, in part, by other users that have applied successfully, or not, to the same type of job in the near past. By comparing the other applicants' grades, learning units, and/or other factors, to the user's profile data, the system can estimate the likelihood that the user will be a successful applicant for the job. In step 911, recommended jobs are delivered to the registered user, including, if available, the probability factor for estimating the likelihood that the user will be a successful applicant for the job if the user decides to pursue it and at [0105]: Thus, students and the system as a whole benefits from on-going feedback from professionals who indirectly provide increasingly accurate recommended learning units based on their experiences in the working world as reflected in their updated resumes.
ABTS discloses at [0066] Metadata can be mined and manipulated through any known techniques. In particular, metadata can be analyzed to gather and classify generalized information by scrubbing data. Scrubbed data can produce new aggregated data sets that can guide the development, research, or confirmation of models (e.g., confirming a learning and career plan is effective within or across similar students or cohorts of students).
Madhavan and ABTS do not expressly disclose as a reward signal in a computerized reinforcement learning approach; and repeating the determining and calculating steps for a second student, with the degree of match updated based on the computerized reinforcement learning approach but Breiter which discloses an analogous recommendation system teaches, feedback as a reward signal in a computerized reinforcement learning approach; and repeating the determining and calculating steps for a second student, with the degree of match updated based on the computerized reinforcement learning approach (see [0210]:The prediction engine 2208 may also generate recommendations that techniques involving behavioral tracking or transaction monitoring (behavioral tracking & transactional data 2224) can evaluate for their predictive accuracy (i.e., how often a consumer acts on a recommendation and follows it). [0212]: As another embodiment, the error measurement and learning engine 2206 may use another machine learning approach such as reinforcement learning where actions A (e.g., recommendations) lead to negative feedback in the form of high error rates or positive feedback in the form of a reduction in error rates over a set of trials (e.g., performance metrics M), leading the error measure and learning engine 2206 to initiate a re-clustering effort by exclusion of one or more categories of products from analysis by the relative preference engine 2202, altering the downstream clustering outcomes 2214 and subsequent recommendations by the prediction engine 2208. P [0254-0255], P[0265]:  the invention may be applied by organizations in which a high school, college or graduate student enters the organization with a particular career path in mind, but may have an aptitude or preference for tasks or activities of the organization that are different. P[0263]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Madhavan and ABTS with the system and method of feedback as a reward signal in a computerized reinforcement learning approach; and repeating the determining and calculating steps for a second student, with the degree of match updated based on the computerized reinforcement learning approach as taught by Breiter because it would fine-tune matches (Breiter, [0297]).
Claims 2 and 11: The combination of Madhavan, ABTS and Breiter discloses the claimed invention as applied to claims 1 above. Madhavan further discloses providing, by the computerized prediction module, at least one recommended career option based on the degree of match (see (see P[0089]: When a correlation between a student's learning units and a job posting's learning units is successful, the recommendation system may rank and sort the listed jobs to the registered user).Breiter further teaches, and providing, by the computerized prediction module, at least one recommended career option for the second student based on the updated degree of match (see P[0254-0255]: The prediction engine 2208 may make one or more recommendations 2216 to a subject based on the one or more clusters 2214 to which the subject is assigned, as indicated at block 2318. For example, suppose a subject belongs to a particular cluster, e.g., 2214b, whose other members ranked a particular movie highly. Then, the prediction engine 2208 may recommend this particular movie to the subject. Because the subject belongs to the cluster 2214b, there is a high likelihood that the subject will also rank the particular movie highly. That is, the prediction engine 2208 bases its recommendation 2216 for a first subject based on information provided by other subjects assigned to the same cluster(s) 2214 as the first subject).
Claims 4 and 13: The combination of Madhavan, ABTS and Breiter discloses the claimed invention as applied to claims 1 and 10 above. Madhavan further discloses characterizing, by the career classification module, each career option with at least one characterization metric (see P[0097]: After normalization, the platform may concurrently or sequentially perform steps 1004-1009. In step 1004, the job's properties are processed, including, for example, the description of the job, the requirements for the job, the skills and experience needed, the compensation level, the employer identification, the date of the posting, and any other properties that may be included in the job posting); receiving a user input from the student indicative of career characterization preferences; and calculating, by the prediction module, the degree of match for each career option based additionally on a degree of correspondence between the characterization metric and the career characterization preferences (see P[0093]: the jobs can be further filtered and/or sorted based on user-defined criteria such as location, job title, compensation, employer, and/or other relevant job search criteria).
Claims 5 and 14: The combination of Madhavan, ABTS and Breiter discloses the claimed invention as applied to claims 1 and 10 above. Madhavan further discloses characterizing, by the career classification module, each career option with at least one social metric; receiving an input indicative of social preferences of the student; and calculating, by the prediction module, the degree of match for each career option based additionally on a degree of correspondence between the social metric and the social preferences (see P[0097]: After normalization, the platform may concurrently or sequentially perform steps 1004-1009. In step 1004, the job's properties are processed, including, for example, the description of the job, the requirements for the job, the skills and experience needed, the compensation level, the employer identification, the date of the posting, and any other properties that may be included in the job posting. P[0093]: the jobs can be further filtered and/or sorted based on user-defined criteria such as location, job title, compensation, employer, and/or other relevant job search criteria).
Claims 20-23: The combination of Madhavan, ABTS and Breiter discloses the claimed invention as applied to claim 1 above. Madhavan discloses learning units associated with Biology and Physics (see P[0107]). ABTS also teaches at [0004]: A typical learning environment may separate coursework by subject and group topics within each subject together in a logical way. For example, a subject called "Algebra I" may introduce algebraic concepts and provide for instruction and evaluation of students taking the class. "Algebra II" may cover the same topics as foundational knowledge but provide more difficult problems and more intricate problems to build and develop new concepts for students to master in the field of algebraic mathematics. The class may present word problems for the student to solve by determining the physical relationships among fact elements and some unknown elements. Such word problems may represent a real world scenario from which to extract facts, but are word problems, not experiential problems. [0005]: The topics covered in an Algebra class may involve math concepts such as functions, linear equations, polynomials, and graphic concepts involving slopes and curves.
Madhavan, ABTS and Breiter do not expressly disclose the topics comprise algebra, calculus, geometry, trigonometry, graphs, statistics, word problems, and data analysis; the subjects comprise geography and the topics comprise hydrology, political and economic 7geography, human and social geography, climate and meteorology, ecosystems, urban geography, astronomy, and map work and navigation; the subjects comprise English and the topics comprise writing, reading comprehension, spoken English, prose, poetry, drama, speech writing, and public speaking; topics comprise chemistry. 
However, the Examiner asserts that the data identifying the subjects and topics as including algebra, calculus, geometry, trigonometry, graphs, statistics, word problems, data analysis, geography, hydrology, political, economic 7geography, human and social geography, climate and meteorology, ecosystems, urban geography, astronomy, map work, navigation, English, writing, reading comprehension, spoken English, prose, poetry, drama, speech writing, public speaking, and chemistry is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of subject and topics) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have algebra, calculus, geometry, trigonometry, graphs, statistics, word problems, data analysis, geography, hydrology, political, economic 7geography, human and social geography, climate and meteorology, ecosystems, urban geography, astronomy, map work, navigation, English, writing, reading comprehension, spoken English, prose, poetry, drama, speech writing, public speaking, and chemistry be included in the subjects and topics of Madhavan as modified by ABTS and Breiter because the type of subjects and topics being provided does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Claim 24: The combination of Madhavan, ABTS and Breiter discloses the claimed invention as applied to claim 1 above. Madhavan further discloses wherein, in the calculating step for the first student and the calculating step for the second student, the calculating is based on a student record database and a career database (See P[0093]: If in step 904, the education platform determines that there is a correlation between a user's learning units and the learning units associated with respective jobs, then in step 909, available jobs are filtered based on matching learning units. Thus, jobs with the highest correlation between the learning units associated with the job and the user's learning units are selected as being best matches for the user's knowledge, skills, and interests).
Claim 25: The combination of Madhavan, ABTS and Breiter discloses the claimed invention as applied to claim 24 above. Madhavan further discloses further comprising: populating the career database with a plurality of entries for a plurality of careers, the entries for each of the plurality of careers including: a ranked list of topic-based skills required for success in a corresponding one of the plurality of careers; salary information for the corresponding one of the plurality of careers; stress level and work-life balance of the corresponding one of the plurality of careers and amount of people interaction required for the corresponding one of the plurality of careers (see P[0097]: the job's properties are processed, including, for example, the description of the job, the requirements for the job, the skills and experience needed, the compensation level, the employer identification, the date of the posting, and any other properties that may be included in the job posting. In step 1005, learning units are extracted from the education-specific properties of the job; and populating the student database with, for each of the first and second students, interests, social media data, extramural activities, personal and medical data, and family career information (see P[0090]:  the registered user's profile data are accessed. The profile data may include personal data such as name, address, social connections, etc., as well as resume data, courses taken, learning units earned, grades assessments, and other data tracked by the education platform. The profile data is a rich set of data that includes the user's interactions with the education platform, potentially over the course of several education cycles). Breiter further teaches in the storing step, the computerized recommendation database comprises a historical recommendation database; in the step of obtaining career-stage feedback from the first student as the reward signal, the reward signal comprises whether the first student has been promoted in a chosen career, whether the chosen career meets the first student's expectations with regard to salary, stress, work- life balance, and people interaction, and whether the first student is generally satisfied with the chosen career (see P[0210]: The prediction engine 2208 may also generate recommendations that techniques involving behavioral tracking or transaction monitoring (behavioral tracking & transactional data 2224) can evaluate for their predictive accuracy (i.e., how often a consumer acts on a recommendation and follows it). If a person acts on a recommendation by clicking on an ad, or accepting a coupon/groupon, or making a purchase, this information regarding follow-through to a recommendation may be measured and used to assess the efficacy of recommendations made to that individual. The error measure and learning engine 2206 may also analyze the behavioral tracking and transaction data 2224, and utilize the results of such analysis to modify the operations of the relative preference engine 2202, the classification engine 2204 and/or the prediction engine 2208). 
 
Claims 3, 7-9, 12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Madhavan, ABTS and Breiter as applied to claims 1 and 10 above, and further in view of Siddiqui (US 2019/0228288 A1).
Claims 3 and 12: Madhavan, ABTS and Breiter discloses the claimed invention as applied to claims 1 and 10. Madhavan discloses wherein: each of the plurality of topics comprising each career option has a significance weighting associated therewith (see P[0096-0097]: Moreover, the job posting illustrated in FIG. 11B refers to "Must Haves" and the job posting illustrated in FIG. 11C refers to "Requirements For example, if a job requires applicants to have a particular degree, the degree is translated into a set of courses that make up the degree, and accordingly, the learning units that make up those courses. P[0100]: the job's learning units may be divided into a group of required learning units and a group of recommended learning unit).
Madhavan, ABTS and Breiter do not expressly disclose the following limitations but Siddiqui teaches calculating, by the prediction module, the degree of match for each career option based on both the grade associated with each topic and the significance weighting associated with each topic (see P[0054]: The outputs can be based on particular weightings scores determined within the temporal path neural network, by the processing system, from the personal data (e.g. grades) of the user, entered at Field 105.  P[0055]: In an example embodiment, the weighing scores are based on previous user personal data and external (third party) data that is used to train the temporal path neural network. The weighing scores can also be based on particular defined rules, for example some programs have mandatory courses or minimum grades).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Madhavan, ABTS and Breiter with the system and method of calculating, by the prediction module, the degree of match for each career option based on both the grade associated with each topic and the significance weighting associated with each topic as taught by Siddiqui because it would “allow students to model their grades and personalities against various career options” (Siddiqui, P[0007]).
Claims 7 and 16: The combination of Madhavan, ABTS and Breiter discloses the claimed invention as applied to claims 1 and 10 above. Madhavan, ABTS and Breiter do not expressly disclose the following limitations but Siddiqui teaches classifying, by the career classification module, a degree of obsolescence risk which faces each career option; and indicating, by the prediction module, the degree of obsolescence risk which faces each career option (see P[0194]: the external data of the system comprises: career salary information, personality information, career demand information, career trend information.  P[0092]: The probability of success may be dependent a variety of external data factors, or conclusions drawn by the system from the external data. For example, the probability of success in a career journey may dependent on which of the careers may be automated, which have the highest demand, and/or which have the highest salary, by the time of graduation. The output in step 205 in the example embodiment can correspond to at least one of the network layers from Field 107).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Madhavan, ABTS and Breiter with the system and method of classifying, a degree of obsolescence risk which faces each career option; and indicating, by the prediction module, the degree of obsolescence risk which faces each career option as taught by Siddiqui in order to refine the list of career choices (Siddiqui, P[0111]).
Claims 8 and 17: The combination of Madhavan, ABTS, Breiter and Siddiqui discloses the claimed invention as applied to claims 7 and 10 above. Siddiqui further teaches revising, by the prediction module, the degree of match for each career option based on the degree of obsolescence risk (see P[0109], P[0111]: refined/reduced list of journey outcomes (career choices) are presented with consideration of the probability of success value (score/weighting/R value).
Claims 9 and 18: The combination of Madhavan, ABTS and Breiter discloses the claimed invention as applied to claims 1 and 10 above. Madhavan, ABTS and Breiter do not expressly disclose the following limitations but Siddiqui teaches receiving, from the student, data indicative of a chosen career; comparing, by the prediction module, the chosen career against the career options; and updating, by the career classification module, the career options based on the comparison with the data indicative of the chosen career (See P[0078]: In some example embodiments outputs are dynamically updated whether the use case is from the career journey (FIG. 1B) or reverse engineering (FIG. 2B). For example, for career journey (Field 104) if the user is accepted to their program (output), the remaining downstream fields (career choices, Field 107) are updated. P[0079]: Similarly, in the reverse engineering example, if additional personal data including user temporal events is received, the system re-determines the optimal temporal path. For example, if a user is accepted into a program which is not an optimal path for medical school, the system may recommend that the user consider a master’s program to have a better chance of getting into medical school. In some example embodiments, a desired journey outcome that is received through the interface system by user input may be different than the first journey outcome selected using Field 104, and the upstream choices (e.g. program choice, Field 106) are updated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Madhavan, ABTS and Breiter with the system and method of receiving, from the student, data indicative of a chosen career; comparing, by the prediction module, the chosen career against the career options; and updating, by the career classification module, the career options based on the comparison with the data indicative of the chosen career as taught by Siddiqui because it would “re-determine a respective optimal temporal path and at least one journey outcome” (Siddiqui, P[0078]).

Claims 6 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Madhavan, ABTS and Breiter as applied to claims 1 and 10 above, and further in view of Terhark et al (US 20180232751 A1, hereinafter “Terhark”).
Claims 6 and 15: The combination of Madhavan, ABTS and Breiter discloses the claimed invention as applied to claims 1 and 10 above. Madhavan, ABTS and Breiter do not expressly disclose the following limitations but Terhark in the same field of endeavor, teaches characterizing, by the career classification module, each career option with at least one metric related to basic personal and medical data and/or immediate family career information; receiving an input indicative of basic personal and medical data and/or immediate family career information of the student; and calculating, by the prediction module, the degree of match for each career option based additionally on a degree of correspondence between basic personal and medical data and/or immediate family career information (see P[0219]: Users are able to set preferences based on company culture or employee offerings. (e.g.: lifestyle benefits--work from home; health benefits--Medical Insurance; Career Benefits--Training). This not only helps users match to companies where these things have a high importance to them, but it also helps companies. Companies giving details around their industry, company size, culture and benefits (lifestyle, career and health).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Madhavan, ABTS and Breiter with the system and method of characterizing, each career option with at least one metric related to basic personal and medical data and/or immediate family career information; receiving an input indicative of basic personal and medical data and/or immediate family career information of the student; and calculating, by the prediction module, the degree of match for each career option based additionally on a degree of correspondence between basic personal and medical data and/or immediate family career information as taught by Terhark because it would help match users to jobs that fit the preferences and increase retention with companies (Terhark, P[0219]).

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejections have been fully considered but they are not persuasive. 
Applicant argues that:
Point 1: The specification makes it apparent to one of ordinary skill in the art that the claimed invention provides a technological improvement. In particular, referring to [0063], the claimed invention improves the technological process of providing useful computer-generated career advice via reinforcement learning when the rewards are sparse, by using good quality data such that the initial recommendations are already quite accurate. 
Point 2: The claim itself reflects the disclosed improvement. It is applicant's contention that the skilled artisan will understand that a variety of factors enable the use of the good quality data which overcomes the sparse reward problem, including the architecture shown in FIG. 13 and the during-education and during-career data gathering process shown in FIG. 14. 

However, the examiner respectfully disagrees with the Applicant’s assertions. The specification merely proclaims that, “Even though these are sparse rewards for an RL system, the initial recommendations may already be very accurate by virtue of the quality of the data being used” but fails to provide how the data quality is determined or why the rewards are sparse for the reinforcement-leaning. Examiner asserts that the specification and claim limitations fail to adequately show that the claimed invention provides a technological improvement. 
The limitations, obtaining career-stage feedback from the first student as a reward signal in a computerized reinforcement learning approach; and repeating the determining and calculating steps for a second student, with the degree of match updated based on the computerized reinforcement learning approach amount to mere data gathering similar to the activities in OIP Technologies that the courts found to be insignificant extra solution activity (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price) [See MPEP 2106.05(g)].
Furthermore, the types of data with which the student record and career database are populated as recited in claims 24 and 25 are insufficient to indicate a technological improvement. The types of data as claimed merely attempt to limit the use of the abstract idea to a particular environment (i.e. career guidance environment) and thus fails to add an inventive concept to the claims.

Applicant’s arguments with respect to 35 USC 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629

/MAAME OFORI-AWUAH/Examiner, Art Unit 3629 
                                                                                                                                                                                                   /GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629